Citation Nr: 1740218	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of attorney's fees from past-due benefits resulting from a February 2006 Board decision.

(The following issues are the subject of a separate Board decision: (1)  Entitlement to an effective date earlier than June 30, 1999 for the award of service connection for headaches; (2) Entitlement to an initial compensable rating for headaches prior to December 27, 2012; (3)  Entitlement to an effective date earlier than August 1, 2010 for the award of a total disability rating based on individual unemployability (TDIU); and (4) Entitlement to an effective date earlier than August 1, 2010, for the award of Dependents' Educational Assistance.


REPRESENTATION

Appellant W. E. represented by:     Texas Veterans Commission
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from January 1989 to September 1995.  The appellant is the Veteran's former attorney.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas. 

In December 2014, the Board remanded the instant matter for additional development.

There are multiple appeals currently before the Board that arose at different times. As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of eligibility for payment of attorney's fees from past-due benefits resulting from a February 9, 2006 Board decision will be addressed in this decision.  As noted above, the issues of entitlement to an effective date earlier than June 30, 1999 for the award of service connection for headaches; entitlement to an initial compensable rating for headaches prior to December 27, 2012; entitlement to an effective date earlier than August 1, 2010 for the award of a TDIU; and entitlement to an effective date earlier than August 1, 2010, for the award of Dependents' Educational Assistance will be addressed in a separate decision.

In a July 2016 statement, the Veteran stated that he did not believe that he had been paid in full for dependency benefits throughout the appeal period.  He requested that his claim for dependents be readjudicated to reflect the correct payment for the period that the claim was originally awarded.  Therefore, the Veteran's request for an audit is being referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.	An October 1999 rating decision granted service connection for an adjustment disorder with depressed mood and assigned an initial 10 percent rating, effective October 24, 1996.  The Veteran subsequently perfected an appeal as to this assigned initial rating.

2.	A February 2006 Board decision denied entitlement to an initial rating in excess of 10 percent for an adjustment disorder with depressed mood.  The Veteran subsequently appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).

3.	The Court vacated the Board's February 2006 decision in July 2007.

4.	A March 2013 Board decision awarded higher ratings for an adjustment disorder with depressed mood.  The RO implemented the March 2013 Board decision in May 2013.

5.	In October 1996, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Texas Veterans Commission as his representative.

6.	In July 2012, the Veteran filed an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing the appellant as his attorney.

7.	The Veteran and the appellant have a valid fee agreement, which was received by VA in July 2012, less than one year prior to the Board's March 2013 decision. 


CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due benefits based on the March 2013 award of a higher rating for an adjustment disorder with depressed mood have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  However, an attorney's fees dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather is seeking a decision regarding how benefits will be distributed under another Chapter (i.e., Chapter 59). See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the Board notes that the appellant in this case has been afforded appropriate notice and assistance.  He was provided a statement of the case that advised him of the reasons and bases for the RO's decisions and provided him with the full text of the appropriate regulations.   He was also afforded an appropriate opportunity to respond before the case was presented to the Board for adjudication.  Furthermore, the appellant is an attorney who represents veterans in their own appeals before VA; thus, he is presumed knowledgeable of the applicable laws and regulations and of the right to testify at a hearing, but he did not request a hearing.  In sum, the Board finds that no further action is necessary here under VA's duties to notify and assist. 

Analysis

Regulations provide that agents and attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and (ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  38 C.F.R. § 14.636(c)(2). 

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).  Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  Id.
Also, under VA regulations, "past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency of original jurisdiction or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  38 C.F.R.              § 14.636 (h)(1).

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the agent or attorney represents the claimant or appellant in that phase of the claim, the agent or attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636(h)(1)(i).

Regarding circumstances in which attorney's fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a Notice of Disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g). See 38 C.F.R. § 14.636(c)(1).  
As referenced above, in cases-such as this one-where a Notice of Disagreement was filed on or before June 19, 2007, attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and, (ii) the attorney was retained not later than one year following the date that the decision by the Board was promulgated.  See 38 C.F.R. § 14.636(c)(2); see also In re Mason, 13 Vet. App. 79, 83-86 (1999).

In Carpenter v. Nicholson, 452 F.3d 1379 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit), in interpreting what constitutes a "first ... final decision in the case," determined that "a Veteran's claim based on a specified disability does not become a different 'case' at each stage of the often lengthy and complex proceedings, including remands as well as reopening." Although the Federal Circuit acknowledged that "a case 'encompasses' all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled," the Federal Circuit maintained that "the claim for benefits includes the issues emanating from the disability or injury that led to the claim."  Thus, claims brought by a claimant that are not reasonably raised by the original claim, nor result from the disability or injury that led to the claim, must be regarded as separate claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The basic facts in this case are not in dispute.  An October 1999 rating decision granted service connection for an adjustment disorder with depressed mood and assigned a 10 percent rating, effective October 24, 1996.  The Veteran perfected an appeal as to this initial rating and the Board denied a higher initial rating in a February 2006 decision.  The Veteran subsequently appealed this decision to the Court.  The Board's February 2006 decision was vacated by the Court in July 2007.  Following several remands for additional development, the Board granted a higher initial rating in a March 2013 decision.  The RO implemented the Board's March 2013 decision in May 2013.
As a result of the Board's March 2013 decision, the Veteran was awarded a payment of $106,383.73.  The appellant contends that he is entitled to 20 percent of this award.

The record establishes that the Veteran was initially represented by the Texas Veterans Commission as he filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) in October 1996.  In July 2012, the Veteran filed an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing the appellant as his accredited attorney.

After reviewing the evidence of record, the Board finds that the payment of attorney's fees to the appellant is warranted.  As stated above, the Board's February 2006 decision denying a higher rating for an adjustment disorder with depressed mood was vacated by the Court in July 2007.  In other words, the Board's February 2006 decision is no longer valid and does not exist for purposes of determining entitlement to attorney's fees due to past-due benefits.  The Board readjudicated and partially granted this higher rating claim in its March 2013 decision.  The appellant is entitled to fees related to this favorable March 2013 Board decision.

The Board also notes that the contingent fee agreement entered into by the Veteran and the appellant meets the statutory and regulatory requirements for payment of attorney's fees from past due benefits.  The Board also finds that this agreement, executed in July 2012, was within one year of the final Board decision at issue here.  See 38 C.F.R. § 14.636(c)(2).  It is further acknowledged that the 20 percent contingency fee provided by the attorney fee contract in this case is presumed reasonable.  38 C.F.R. § 14.636(f). 

Consequently, payment of attorney's fees from past-due benefits based on the Board's award of a higher rating for chronic adjustment disorder with depressed mood in a March 2013 decision, is granted.   As discussed above, the Veteran's appointment as the Veteran's representative is valid, the fee agreement is valid, and agreement was executed within one year of the Board's March 2013 decision.  The criteria for the award of fees to the appellant based on past due benefits to the Veteran have thus been met.  38 C.F.R. § 14.636.


ORDER

Payment of attorney fees from past-due benefits based on the March 2013 award of a higher rating for an adjustment disorder with depressed mood, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


